        Case 1:20-cv-00693-EPG Document 4 Filed 05/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DARWYN LEWIS,                                          1:20-cv-00693-EPG (PC)

12                       Plaintiff,
13            v.                                             ORDER GRANTING APPLICATION TO
                                                             PROCEED IN FORMA PAUPERIS
14    UNITED STATES OF AMERICA, et al.,
                                                             (ECF No. 2.)
15                       Defendants.
                                                                            and
16

17                                                           ORDER DIRECTING UNITED STATES
                                                             PENITENTIARY ATWATER TO FORWARD
18                                                           PAYMENT OF INMATE FILING FEE

19

20          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested

21   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing

22   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

23          Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

25   the preceding month’s income credited to the plaintiff’s trust account. The Warden of United

26   States Penitentiary Atwater (or his or her designee) is required to send to the Clerk of the Court

27   payments from the plaintiff’s account each time the amount in the account exceeds $10.00, until

28   the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
       Case 1:20-cv-00693-EPG Document 4 Filed 05/26/20 Page 2 of 2

 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3              1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 4              2. The Warden of United States Penitentiary Atwater (or his or her designee) shall

 5        collect payments from the plaintiff’s jail trust account in an amount equal to twenty per

 6        cent (20%) of the preceding month’s income credited to the plaintiff’s trust account and

 7        shall forward those payments to the Clerk of the Court each time the amount in the

 8        account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

 9        $350.00 has been collected and forwarded to the Clerk of the Court. The payments shall

10        be clearly identified by the name and number assigned to this action.

11              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

12        plaintiff’s in forma pauperis application on the Warden of United States Penitentiary

13        Atwater, via the court's electronic case filing system (CM/ECF) or via mail at 1 Federal
          Way, Atwater, CA 95301.
14
                4.    The Clerk of the Court is directed to serve a copy of this order on the Financial
15
          Department, U.S. District Court, Eastern District of California, Sacramento Division.
16

17
     IT IS SO ORDERED.
18

19     Dated:        May 22, 2020                               /s/
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        2
